

Exhibit 10.5
GE 1990 LONG TERM INCENTIVE PLAN


Grant of Contingent Long Term Performance Award





1.  
Grant of Contingent Long Term Performance Award. The Management Development and
Compensation Committee (“Committee”) of the Board of Directors of General
Electric Company (“Company”) approved a Contingent Long Term Performance Award
(“Award”) for [NAME] (“Grantee), under and subject to the terms of the Company’s
2007 Long Term Incentive Plan (“Plan”). This Award provides a potential payment
to the Grantee in [PAYMENT DATE] that, in accordance with the terms of the
Award, will be based upon the attainment of certain financial performance goals
from [START DATE] through [END DATE] and the Grantee’s annual total compensation
rate as of [SALARY DATE], each as explained below.




2.  
Purpose of Award and Financial Performance Goals. This Award was made to provide
additional emphasis on and incentive for the attainment of the following
important financial performance goals for the Company on an overall basis during
the XXX-year performance period from [START DATE] through [END DATE].




 
Company Performance Goals for the Period [START] - [END]
Financial Performance Measurements
Threshold
Target
Maximum
       
Avg. Annual Revenue % Growth
X.X%
X.X%
X.X%
Avg. Annual EPS % Growth
X.X%
X.X%
X.X%
    excluding effect of pension on earnings
     
Cumulative % Return on Total Capital
X.X%
X.X %
X.X%
Cumulative Cash Generated (B$)
$XX.X
$XX.X
$XX.X



Attainment of the performance goals will be determined solely by the Committee
and will be based on the financial performance results, adjusted for any unusual
items, of the Company, all as defined and interpreted by the Committee.



3.  
Payment. The Award will be payable in cash, or Company common stock, or a
combination thereof, at the discretion of the Committee, to the Grantee in
[PAYMENT DATE], provided the Committee determines that the Company has attained
or exceeded at least one of its threshold goals set forth in the table above.
The table below shows the percentage of the Grantee’s annual total compensation
rate as of [COMPENSATION DATE] (i.e., annual base salary rate at [SALARY DATE]
and incentive compensation earned for [IC YEAR] and paid in [IC PAYMENT DATE])
that would be payable in [PAYMENT DATE] if the specified goals were to be
precisely attained (i.e., threshold, target or maximum) for all of the financial
performance measurements set forth in the table above.




 
Threshold
Target
Maximum
Potential Payment as % of
     
Annual Total Compensation Rate
XXX%
XXX%
XXX%



In calculating the actual amount of the payment, if any, that will be payable
hereunder, each of the performance measurements will be weighted equally (i.e.,
25%), and payment will be prorated if financial performance falls between goals.
Payment will be reduced by any taxes that must be paid or withheld as determined
by the Company.



4.  
Alteration/Termination. The Award will be cancelled if the Grantee’s employment
with the Company or any of its affiliates terminates before the payment of the
Award for any reason other than death, retirement or disability. In addition,
the Committee shall have the right at any time in its sole discretion to waive
any provisions of, or amend, alter, suspend, discontinue or terminate the Award
without the consent of the Grantee.




5.  
Plan Terms Incorporated. All terms used in this Award have the same meaning as
given such terms in the Plan. This Award incorporates the provisions of the
Plan, a copy of which will be furnished upon request, and such provisions shall
be deemed a part of the grant for all purposes.




6.  
Modification, Waiver or Amendment. This Award and the Plan contain all of the
provisions applicable to the Award granted herein and no other statements,
documents or practices may modify, waive or alter such provisions unless
expressly set forth in writing, authorized by the Committee, and delivered to
the Grantee.




7.  
Acknowledgement and Agreement. The undersigned Grantee hereby acknowledges
receipt of this Award and agrees to the terms herein. Without in any way
limiting the authority of the Committee with respect to this Award, including
Section 4 hereof, the Grantee agrees that:




·  
If, prior to the payment of the Award, the Grantee voluntarily terminates
employment, or if the Grantee is removed from his or her position for any
reason, the Grantee will not be entitled to any payment under this Award.




·  
If the Grantee retires, becomes disabled, or dies prior to [END DATE] and would
have received a payment under this Award, but for such retirement, disability,
or death, the Grantee or the Grantee’s estate in the case of death, will be
given a pro-rata payment in [PAYMENT DATE], based on the number of months worked
during the performance period, subject to the discretion of the Committee to
reduce or cancel such payment.




8.  
Interpretation and Application of Terms. Any and all determinations with respect
to the interpretation and application of this Award, including the attainment or
measurement of performance goals and the determination of the Grantee’s right
to, or the amount (if any) of, any payment pursuant hereto, shall lie solely
with the Committee. All such determinations are final and binding upon the
Grantee, their estate, and any person seeking to assert a claim through or on
their behalf, and neither the Grantee nor any other person shall have any right
to appeal such determinations.








     
General Electric Company
 
[DATE]
   
Grantee’s Signature
         
Date
 








